Citation Nr: 1635340	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  13-20 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as schizophrenia, paranoid type, and depression.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to October 1969 and from January 1971 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  A transcript of the hearing is of record.

The Veteran's claim was originally denied in an August 2010 rating decision.  He subsequently contacted the RO to reassert his claim in March 2011.  The RO interpreted this communication as a claim to reopen the previous claim, and issued an additional rating decision in July 2011.  The Veteran subsequently filed a notice of disagreement and a timely substantive appeal following the RO's issuance of a statement of the case.  Broadly understood, the Board finds the Veteran's March 2011 communication constituted a notice of disagreement with the August 2010 decision.  As such, the August 2010 decision is on appeal.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The record shows the Veteran has been diagnosed with schizophrenia, paranoid type, and depression.  He contends that his psychiatric symptoms originated in or are etiologically related to his periods of active service.  The Board finds that additional development is required before the Veteran's claim is decided.

The Board briefly notes the Veteran attempted suicide with a bayonet during his brief service in the United States Marine Corps (USMC), and was granted a general discharge for ineptitude.  The Veteran subsequently enlisted in the Air Force, but was discharged when it was discovered he failed to disclose his prior service in the USMC, which would have rendered him ineligible for enlistment.  However, the Veteran's DD214 separation documents for both periods of service list his discharge as under honorable conditions.  As such, the Veteran is not barred from receipt of VA benefits.  See 38 C.F.R. § 3.12(a) (2016).

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, a medical examiner is not free to simply ignore a veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran was afforded a VA psychiatric examination in April 2010.  The examiner confirmed the Veteran's diagnoses of schizophrenia and depression, but opined that neither condition was related to the Veteran's service.  With regard to schizophrenia, the examiner noted the Veteran's report that his symptoms began in 1972, the year he separated from the Air Force.  However, the examiner stated that when explored further, the Veteran disclosed his auditory hallucinations began in 1978.  The examiner stated that because auditory hallucinations are the prominent symptom for schizophrenia, and they occurred after discharge, schizophrenia was not incurred in or related to military service.  Regarding the Veteran's depression, the examiner relied on medical records which contained findings that the onset of the Veteran's depression coincided with his psychosis in the 1980s.

Upon a review of the record, although the April 2010 examiner discussed the Veteran's attempted suicide with a bayonet in September 1969 while in the USMC, the Board finds the examiner failed to adequately address additional documented in-service complaints of psychiatric symptoms by the Veteran.  Specifically, the Board notes that in a September 1969 psychiatric note following the Veteran's attempted suicide, the treating physician referred to the Veteran as a "schizoid individual."  While on active duty in the Air Force, in May 1971, the Veteran was referred to psychiatric care for home sickness, depression, and excessive worry.  In March 1972 he reported he was very depressed and could not take pressures.  In April 1972 he complained of mental problems related to family difficulties, and he was diagnosed with chronic anxiety and depression.  In his June 1972 report of medical history at discharge, the Veteran indicated a history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble.

For the foregoing reasons, the Board finds the April 2010 VA examination report is inadequate for adjudication purposes.  As such, a remand is warranted in order to afford the Veteran an additional VA psychiatric examination and opinion.

The Board also notes that at his May 2016 hearing, the Veteran testified that he began experiencing both paranoia and auditory hallucinations in the form of voices, as well as symptoms of depression, in 1972, while still in service.  He testified that he sought mental health treatment shortly after service, in 1972, at the Milwaukee VA Medical Center (VAMC) or the Milwaukee Psychiatric Hospital.  He refuted that he had ever told the April 2010 VA examiner that his auditory hallucinations began in 1978.  The Veteran's representative noted the earliest records of psychiatric treatment in the Veteran's file were dated in February 1986.  As such, the representative requested that VA obtain all treatment records dated between May 1972 and February 1986.  The representative also contended that studies have shown schizophrenia commonly has an onset between ages 17 and 20, and she noted the Veteran was 26 in 1978.

Upon a review of the record, the earliest post-service treatment records associated with the Veteran's file are February 1986 records from the "Milwaukee Psychiatric Hospital."  As such, the Board finds that prior to affording the Veteran an additional VA psychiatric examination, efforts should be undertaken to obtain and associate all relevant, available medical records dated between May 1972 and February 1986 with the Veteran's claims file.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to specifically include:

a) all available psychiatric treatment records from the Milwaukee VAMC and the Milwaukee Psychiatric Hospital from May 1972 to February 1986;

b) all available psychiatric treatment records from the Milwaukee VAMC since May 2016.

If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, who has not performed an examination or proffered an opinion in this case, to determine the nature and etiology of any acquired psychiatric disorder present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should diagnose all acquired psychiatric disorders present during the period of the claim.  With respect to each diagnosed condition, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that each condition originated in, was caused by, or is otherwise etiologically related to the Veteran's military service.

In providing his or her opinion, the examiner must consider and discuss the following evidence:

a) a September 1969 note's reference to the Veteran as a "schizoid individual";

b) May 1971 treatment for home sickness, depression, and excessive worry;

c) the Veteran's March 1972 report that he was very depressed and could not take pressures;

d) an April 1972 complaint of mental problems related to family difficulty, resulting in diagnoses of chronic anxiety and depression;

e) the Veteran's June 1972 complaints at discharge of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble.

The examiner must also address the Veteran's competent lay statements to the effect that he began experiencing paranoia, auditory hallucinations in the form of voices, and depression while still in service.

With respect to the Veteran's diagnosed paranoid schizophrenia, the examiner should also discuss the date of onset of the Veteran's schizophrenia in light of any medical literature bearing upon common onset of the condition in the late teens or early 20s.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




